36 F.3d 1101
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.v.UNITED STATES OF AMERICA, Appellee.
No. 94-2112EM.
United States Court of Appeals,Eighth Circuit.
Submitted:  September 14, 1994.Filed:  September 21, 1994.

Before FAGG, Circuit Judge, HEANEY, Senior Circuit Judge, and BOWMAN, Circuit Judge.
PER CURIAM.


1
Bayard W. Spector appeals the district court's denial of Spector's motion for relief under 28 U.S.C. Sec. 2255.  The district court adopted the magistrate judge's report holding that the newly discovered evidence at issue was merely impeaching and would not produce an acquittal.  The magistrate judge's report also held that the subject of the claimed Brady violation was not material.  Having carefully reviewed the record, we find no error that would require reversal.  We affirm.  See 8th Cir.  R. 47B.